Citation Nr: 1720314	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis in excess of 20 percent.

2.  Entitlement to an initial rating in excess of 20 percent for femoral nerve radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for sciatic nerve radiculopathy of the left lower extremity.

4. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1979.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This claim was previously remanded in April 2015 and June 2016 and has now been returned to the Board for further adjudication.

The July 2012 rating decision on appeal awarded service connection for radiculopathy of the right and left lower extremities as secondary to the service-connected lumbar spine disability effective from July 14, 2010; separate 10 percent disability evaluations were assigned.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the disability ratings assigned to the Veteran's radiculopathy of the lower extremities are part of the claim for an increased rating for a low back disability and are properly before the Board.  

Subsequent to the Board's most recent remand decision, the Agency of Original Jurisdiction (AOJ) in a September 2016 rating decision, assigned a separate 20 percent rating to the Veteran for femoral nerve branch radiculopathy of the left lower extremity, and continued a separate 20 percent rating for sciatic nerve branch left lower extremity radiculopathy, both effective from July 14, 2010.  An earlier effective date for the 20 percent rating for the Veteran's low back disability was established as October 30, 2008.  

The Board notes that the Veteran was awarded entitlement to a total disability rating for individual unemployability effective December 7, 2016 in an April 2017 rating decision.  Although payment for TDIU was terminated as of January 26, 2017, the date that the Veteran's combined ratings for all of his service-connected disabilities reached 100 percent, the Board notes that this does not affect the Veteran's status of entitlement to a TDIU from December 7, 2016 onwards.  Additionally, as there is substantive evidence of record revealing that the Veteran was gainfully employed until December 6, 2016 and did not claim entitlement to a TDIU before this date, the Board declines to take jurisdiction over the matter in adjudication of the Veteran's increased rating claims on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1. The Veteran's service-connected low back condition is manifested at worst by forward flexion greater than 30 degrees, flare-ups, functional loss, and painful motion.

2. The Veteran's left lower extremity radiculopathy is at worst exhibited by incomplete paralysis of the peroneal, femoral, or sciatic nerves and is moderate in overall severity.

3.  The Veteran's right lower extremity radiculopathy is at worst manifested by incomplete paralysis of the peroneal, femoral, or sciatic nerves and is mild in overall severity. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected low back condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for an initial rating in excess of 20 percent for femoral nerve radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Codes 8520, 8526 (2016).

3.  The criteria for an initial rating in excess of 20 percent for sciatic nerve radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Codes 8520, 8526 (2016).

4.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520, 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159.  With regard to notice, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, December 2008 and August 2010 letters satisfied the duty to notify provisions with regard to the Veteran's service connection claim for his back disability.  In so finding, the Board notes that the Veteran's appeal with regard to his assigned radiculopathy ratings arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and relevant post-service medical treatment records have been obtained; therefore, the VA has satisfied the duty to assist in this regard.  

As detailed by the record, VA examinations were conducted in July 2009 and November 2012, August 2015, and March 2017.  However, since the time of the Board's remand of this claim in June 2016, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court indicated that for certain joints, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  On this basis, the Court held that where possible, such range of motion testing should be used to assess painful motion.  See generally Correia, 28 Vet. App. 158.  

With regard to Correia, the Board notes that while the March 2017 VA examiner did not record passive range of motion or non-weight bearing range of motion test results, she explicitly addressed the appropriateness of such testing in her report.  Specifically, she stated that passive range of motion testing was not medically appropriate because it could cause injury to the Veteran.  Additionally, she addressed symptoms of pain while the Veteran is not bearing weight; in this regard the Board further notes that the Veteran was unable to complete repetitive use testing due to his pain symptoms, and pain on weight-bearing was addressed by the examiner.  As such, given the findings of the March 2017 VA examination report, the Board finds that this report is adequate and substantially compliant with the both Correia and 38 C.F.R. § 4.59.  

The Board notes that aside from the March 2017 VA examination report, earlier VA examination reports discussed above document evidence of painful motion, they are not complaint with Correia, although they are otherwise adequate because they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for all findings.  However, as discussed in more detail below, extraschedular analysis is predicated on exceptional and unusual circumstances beyond the schedular range of motion-based criteria, and in this case there is no evidence to suggest that remand for a retrospective medical examination would produce Correia complaint range of motion testing responsive to the Veteran's actual disability picture within that time frame, as the findings of the March 2017 VA examination demonstrated improvement and therefore fluctuation of the Veteran's range of motion ability over time, and any new range of motion testing conducted would not be probative to earlier portions of the appeal period.  Thus, the only medical evidence that is reflective of the severity of the Veteran's disability prior to the March 2017 VA examination has already been procured.  As such, the Board finds that the VA examination reports of record are sufficient for adjudicatory purposes.

The Board further notes that there is a November 2010 peripheral nerve examination that was scheduled to discuss the Veteran's radicular symptoms.  Although what appears to be at least a tentative diagnosis of bilateral radiculopathy was made, the examiner expressed some ambivalence as to the underlying cause of the Veteran's symptoms, and provided a negative etiology opinion on this basis.  As a review of the examiner's rationale for such conclusions reveals that it is not adequate for rating purposes, the Board will only discuss that examination report to the extent that it provided positive evidence supportive of the Veteran's appeal.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The April 2015 and June 2016 Board decisions remanded the Veteran's claim for development to include the procurement of any identified outstanding treatment records and contemporaneous VA examination reports; all of the requested development has been completed and is discussed above.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Finally, as there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file, and there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Governing Evidentiary Principles

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  On the other hand, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

III. Entitlement to an Increased Rating for the Low Back and Bilateral Radiculopathy

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

A. Entitlement to a Schedular Ratings

The Veteran seeks an increased disability rating for lumbar spondylosis previously characterized as mid- and low back strain, rated as 20 percent disabling throughout the appeal period.  Spine disabilities are generally rated under the same general formula, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  From the outset, however, the Board notes that the evidence does not show IVDS or indicate the occurrence of any incapacitating episodes, as defined by VA regulation.  Therefore, the alternate rating formula is not applicable for rating the Veteran's low back disability.  Because the Veteran's disability is musculoskeletal, this evaluation must account for considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59.

Under the rating schedule titled General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), different rating percentages are assigned based on: (1) forward flexion; (2) combined range of motion; (3) ankylosis; (4) muscle spasm or guarding; and (5) localized tenderness.  See generally id.  Flexion is defined as "the act of bending or condition of being bent." Dorland's Illustrated Medical Dictionary, 717 (32nd ed. 2012).  Combined range of motion refers to the sum of the Veteran's forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, at General Rating Formula, Note 2. Extension is defined as "the movement that straightens or increases the angle between the parts of the body."  Dorland's Illustrated Medical Dictionary, 662 (32nd ed. 2012).  For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, are each considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V. 

For the thoracolumbar spine, a 10 percent evaluation is appropriate if the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm or guarding, or localized tenderness that is not severe enough to result in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71 (a).  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  Other criteria apply to injuries of the cervical spine; however, the Veteran's cervical spine is not at issue in this case.  See id.

The above criteria are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at General Rating Formula, Note 1.  Radiculopathy, which is defined as "disease of the nerve roots" that can cause lower back pain and sciatica, is considered a neurological abnormality.  Cf. Dorland's Illustrated Medical Dictionary, 1571 (32nd ed. 2012).

Radiculopathy or impairment of the sciatic nerve is rated under Diagnostic Code 8520, on the basis of complete or incomplete paralysis of the sciatic nerve, or neuritis or neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory and does not involve paralysis of the nerve, the rating should be for the mild, or at most, the moderate degree.  Id.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and moderately severe incomplete paralysis is rated as 40 percent disabling.  38 C.F.R. § 4.124a.  Similarly, impairment of the anterior crural or femoral nerve is on 10 percent for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, and 30 percent for severe incomplete paralysis, while a 40 percent rating is assigned for complete paralysis of the quadriceps extensor muscles.  Id., Diagnostic Code 8526.  

As for pain and functional loss of the lower back, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran is already rated in excess of 10 percent for his back disability, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45 (2015).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

1. Evidence

A June 2009 VA examination of the Veteran's low back revealed a diagnosis of lumbosacral strain.  On examination the Veteran exhibited forward flexion limited to 60 degrees with pain, and his remaining range of motion testing was normal. Ankylosis was absent, while tenderness and abnormal movement were present.  Straight leg raise testing was negative, and sensory and motor testing yielded normal results.  The Veteran reported severe daily stiffness and weakness in his lower back and left leg with pain traveling to his hip and left leg.  Flare-up symptoms were noted to include pain, weakness, fatigue and functional loss.  The Veteran also reported that his walk was unsteady.  Repetitive range of motion testing did not yield any further reduction in range of motion.

A November 2010 VA examination of the Veteran's radiculopathy notes the Veteran was developing some loss of some motor function and weakness in the left lower extremity that was not there when this examiner saw him last in May 2009.  The Veteran stated he had weakness in the left leg and he had problems getting up from a seated position.  He also reported problems with walking and he did walk with a limp.  This primarily involved the left leg and was not on the right leg.   Neurological examination revealed some loss and diminishing of the vibratory sensation in the left lower extremity at the level of the ankle in the foot, as well as diminished sensory responses.  Good peripheral pulses were noted to be present, and straight leg raise testing was positive at about 10-15 degrees off the horizontal on the right side and this triggered his low back pain.  The examiner noted that "one almost cannot raise the left leg off the horizontal when he begins to complain of pain in the lower back."  A diagnosis with radiculopathy of the lower extremities, left worse than right was acknowledged, although the examiner expressed some uncertainty as to whether the Veteran's symptoms were radicular or represented progressive changes of his lumbar spine condition that had taken place over time.

A July 2012 VA examination report diagnosed the Veteran with bilateral radiculopathy of the lower extremities secondary to his back condition.  At the time of the examination the examiner observed severe intermittent pain and paresthesias bilaterally, as well as moderate numbness.  Mild incomplete paralysis of the posterior tibial nerve and anterior crural (femoral) nerves was observed bilaterally, and the Veteran's radicular symptoms were attributed to this.  The examiner indicated that the Veteran worked but has difficulty with standing or prolonged sitting during work hours. He had had to miss days or leave early at times due to pain.

At a November 2012 VA examination, the Veteran did not report flare ups of low back symptoms.  On examination, the Veteran's forward flexion was limited to 50 degrees with evidence of painful motion at 45 degrees, and he exhibited normal extension, limitation to 25 degrees for left and right lateral flexion with pain on right lateral flexion at 20 degrees, and normal right and left lateral rotation without evidence of painful motion.  The Veteran was able to perform repetitive use testing and there was no decrease in range of motion recorded.  Functional loss in the form of less movement than normal and pain on movement was noted.  Localized tenderness was observed without guarding or muscle spasm.  Muscle strength testing revealed reduced muscle strength in left hip flexion and plantar flexion, but all other testing was normal, as were the Veteran's bilateral reflexes, and sensory examination.  Straight leg raise testing was positive for radiculopathy on the left side only.  Moderate constant left lower extremity pain accompanied by mild numbness and paresthesias was noted.  The examiner rated the severity of the Veteran's left sided radiculopathy as moderate in severity, and that the left peroneal and tibial nerve roots were affected at that time.  No right sided radicular symptoms were noted on examination.  Ankylosis was absent, and the use of assistive devices was not noted.  X-ray evidence of arthritis was reviewed, as were nerve conduction studies documenting left leg neuropathy.  The Veteran was noted to have missed 8 to 10 days of work due to his back condition over the course of the past year.

On August 2015 VA examination, the Veteran reported that his condition had been treated with medication and that he was taking chronic narcotic treatment and used TENS units on weekends to help control his pain.  He also reported treatment by a chiropractor in 2014 without improvement.  The Veteran reported pain in the middle lower back and in particular on the left side with additional pain into the posterior left lower extremity to knee area accompanied by tingling in the left foot.  The Veteran stated that his right lower extremity was okay and did not report any neurological symptoms at that time.  He reported the use of handrails in the bathroom to get into and out of the shower, and off the toilet.  He also reported that he needed to get out and ambulate during his 30 minute commute to and from work.  However, he indicated that he did not have any job restrictions at that time.  The examiner noted that there had been no hospitalizations related to the Veteran's low back conditions in the previous 12 months.  It was noted that the Veteran was at that time using Elavil for pain and insomnia related to pain.  Flare-ups were noted as well as daily muscle spasm, as well as daily sharp pain at a 7 or 8 out of 10 in severity.  Reported symptoms during flare ups were noted to occur about 2 times a year, last two or three days, and result in pain ranging from 9 out of 10 to 10 out of 10.  Flare-ups were precipitated by increased activity, lifting, and walking, and symptoms were alleviated by medications, rest, and the application of heat.  He reported missing work during flare-ups, as well as difficulty sleeping, hunching over and walking slowly, as his flare-up symptoms affected his balance and steadiness.  Flare ups were noted to limit functional ability due to pain, weakness, fatigability, and incoordination, as well as increased pain and some unsteadiness of gait.  However, functional effects could not be described by degrees of decreased range of motion because the Veteran was not being examined during a flare up.  Other functional effects reported included waking and sitting for long periods of time, sleeping on the couch due to discomfort sleeping in bed, taking pain and muscle relaxants daily, difficulty bending over to tie shoes and put on socks, and trouble bending and lifting and walking quickly.

On examination, the Veteran's flexion was noted to be limited to 45 degrees, his extension to 15 degrees, his right and left lateral flexion and right lateral rotation to 20 degrees, and his left lateral rotation to 25 degrees; all of the foregoing range of motion testing was accompanied by pain, but there was no evidence of pain with weight bearing.  Localized tenderness was observed.  The Veteran completed repetitive use testing, which did not yield any additional loss of function or range of motion.  The Veteran's examination was noted to be neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  However, the examiner declined to describe the Veteran's functional limitations after prolonged use or during flare-ups in terms of a decrease in range of motion because the Veteran was not being examined after prolonged repetitive use or during a flare-up.  Guarding and muscle spasm not resulting in any abnormal gait or spinal contour were noted, and ankylosis was absent.  Instability of station, disturbance of locomotion, and interference with standing and sitting were also noted by the examiner.  Muscle strength and reflexes were normal bilaterally, as was sensory testing.  The Veteran's left leg exhibited radiculopathy on straight leg raise testing, and his symptoms were noted to include moderate intermittent pain and mild paresthesias affecting the L4/L5/S1/S2/S3 or sciatic nerve roots.  Moderate radiculopathy of the left side was noted.  The Veteran reported regular use of a cane.  X-ray evidence of arthritis was documented.  Occupational impairment in the form of avoidance of prolonged standing or sitting, lifting, carrying, bending, and twisting during episodes of pain were noted.  Additionally, the examiner observed that the use of pain medication and muscle relaxants could affect dexterity and alertness.  Effects on activities of daily living were noted to include mild effects on bathing, dressing, toileting, and transitioning, and moderate effects on walking and exercise were noted.  The examiner assessed the Veteran's left lower extremity lumbar radiculopathy as moderate in severity, but observed that the Veteran did not report any right leg radicular symptoms at the time of the examination and that there were no objective indicators that the Veteran had an ongoing right leg lumbar radiculopathy diagnosis.

Finally at the Veteran's March 2017 VA examination, the Veteran's diagnoses of left and right lower extremities as well as his lumbar spondylosis were confirmed.  At this time the Veteran reported that he had constant back pain of the low back that radiated down the left leg when he walks.  He also reported occasional numbness and weakness of the left leg.  The Veteran also indicated that he had occasional pain and numbness of the right leg, but that it was not as severe as the left leg.  He further reported retiring from his job with the United States Postal Service in December 2016 due to his back condition.  Treatment was noted to include physical therapy, pain medication, steroid injections, and TENS unit.  The Veteran described flare-ups of symptoms with bad weather and described functional loss in the form of inability to walk very far, sit for long periods of time, or pick up his grandchildren.

On examination, the Veteran's range of motion was noted to be abnormal with forward flexion limited to 55 degrees, extension limited to 15 degrees, right lateral flexion limited to 15 degrees, left lateral flexion limited to 10 degrees, and right and left lateral rotation limited to 20 degrees.  Pain causing functional loss was noted during range of motion testing and was found to cause functional loss in the form of limited bending and twisting motion.  All range of motion testing including forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation exhibited pain throughout the range of motion.  Mild localized tenderness of the lower lumbar region and left buttocks was noted, and the examiner explained that such tenderness was related to both the Veteran's low back spondylosis and his bilateral lower extremity radiculopathy.  Pain on both weight-bearing and non-weight bearing was noted.  The Veteran was unable to complete repetitive use testing due to his back pain, and on this basis the examiner was unable to state whether the Veteran's back condition exhibited additional functional loss after repetitive use over time.  Although the examination was not being conducted during a flare-up the examiner noted that pain, weakness, fatigability, and incoordination significantly limit the Veteran's functional abilities during flare-ups, due to increased pain and decreased movement.  Guarding and muscle spasm were noted to be absent and localized tenderness observed did not result in abnormal gait or spinal contour.  The examiner noted disturbance of locomotion, interference with sitting and standing as well as less movement than normal.  Muscle strength and reflexes were normal bilaterally, but decreased sensation in the lower leg and foot was present bilaterally.  Straight leg raise testing was positive for the left leg, but not the right leg.  However mild intermittent radicular pain and numbness was noted in the right lower extremity, with severe constant radicular pain and moderate numbness was noted in the left lower extremity, affecting the sciatic nerve root bilaterally, but not the femoral nerve root.  The examiner evaluated the Veteran's left lower extremity radiculopathy as moderate and the Veteran's right lower extremity radiculopathy as mild.  The Veteran reported occasional use of a back brace and regular use of a cane on account of his low back disability and radiculopathy.  Ankylosis was not present.  Specific occupational impairment was noted to include: (1) the inability to sit longer than 20 minutes; (2) inability to lift heavy objects; (3) inability to bend over and pick things from the ground; (4) inability to climb; and (5) needing to take a break from walking after 100 yards.  The examiner noted that passive range of motion testing could not be completed as it could cause injury to the Veteran.

As for the Veteran's VA treatment records, the Board notes that private treatment records prior to the beginning of the appeal period contain November 1996 treatment for acute mid-lumbar sprain and another diagnosis of acute back pain in October 2001.  A December 2008 VA treatment record denoted back pain in the lumbar spine since the 1970s with radiation to the left hip and left lower extremity, with pain at a 6 out of 10 on a 10 point scale.  The Veteran reported physical therapy and treatment by a chiropractor over the intervening years.  Occasional numbness in the left foot was noted.   Right upper extremity pain was also noted but this was reported in relation to eating anything other than bland food.  An April 2009 VA treatment record documents pain in both the low back and the legs.  In November 2009, the Veteran reported low back pain that radiated to his left leg.  A December 2010 Magnetic Resonance Imaging (MRI) results indicated that the Veteran's lumbar spine exhibited L4-5 hypertrophy, disc with prominent bulge posterior/lateral on both sides and mild left sided foramina narrowing, left more than right, and L5-S1 disc protrusion and accompanying annular tear accompanying the thecal sac without significant deformity.  

A November 2011 pain clinic notes that the Veteran reported pain that was 7 out of 10 on a 10 point scale, and that this pain was sometimes sharp and sometimes burning.  Exacerbating factors were noted to be any physical activity for any period of time.  The Veteran reported that his pain was generally variable in severity.  Muscle strength testing revealed somewhat diminished strength on the left side.  A nerve root block was administered at the left L4, L5, and S1 location of the lumbar spine to treat the Veteran's lumbar radiculopathy in January 2012.  A March 2012 VA treatment record indicates that at that time the Veteran rated his low back pain as a 5 out of 10 on a 10 point scale typically, while it was a 2 out of 10 at best and a 7 out of 10 at worst.  He reported this pain was of a sharp and radiating quality, and was constant; physical activity and specifically walking were noted to be aggravating factors.  March 2012 straight leg raise testing was positive for radiculopathy in the left lower extremity and negative for radiculopathy in the right lower extremity. An April 2012 VA treatment record notes continuing back and bilateral lower extremity symptoms.  A July 2012 abnormal nerve conduction studies showed neuropathy affecting the Veteran's left lower extremity, specifically the peroneal and tibial nerves was noted.  An October 2012 neurology consultation documents back pain rated as a 7 out of 10 on a 10 point scale, with relief from pain medication and muscle relaxants.  An October 2013 treatment record indicates that the Veteran reported to a clinic for pain management evaluation.  His posture was noted to be poor and range of motion testing was not completed due to intolerance.  He reported increased pain with repetitive trunk range of motion, walking, and standing.  The Veteran was provided with a brace which provided increased support and improved his posture and gait.  He was also issued a lumbar pillow.  A March 2014 pain management clinic notes that the Veteran had progressively worsening back pain of an 8 or 9 out of 10.  The Veteran reported that he had been transferred to a different department at his job and that he was now required to stand all day at work.  He reported no change in radicular symptoms.  A March 2015 pain management clinic noted that the Veteran reported low back pain that had acutely worsened since visiting a chiropractor, and radicular symptoms down his left leg that were worse than radicular right leg symptoms.  A course of gabapentin was noted to have failed due to the excessive fatigue it caused.  A November 2016 VA treatment record reflects that the Veteran complained of low back pain with radicular pain into his left leg, and chronic pain and difficulty with prolonged sitting or walking, as well as prolonged standing or ambulation.  The Veteran reported chronic difficulty sleeping due to pain and noted that Elavil medication had helped somewhat.  

As for relevant lay statements, the Veteran indicated in his February 2010 Notice of Disagreement (NOD) that he was bent over and stiff, and that he had taken pain medications for his back for decades.  He further reported that although he was married, he had never been able to play with his children the way he would have liked to; for example he could not get down on the floor and play with them when they were kids, and now he was having similar issues with his grandchildren.  He also reported sexual intimacy issues in his current and previous marriages.  He explained that he used a heating pad for relief of his symptoms, and at that time, spent at least one hour every day in a hot bath after work.  Additionally, in the Veteran's July 2010 formal appeal he further reiterated the content of his February 2010 notice of disagreement but also took issue with the previous 2009 VA examination report.  He explained that he felt that it was brief and did not remember undergoing testing as extensive as documented in the resulting examination report.

2. Analysis

Here, a review of the relevant evidence summarized above reveals that at no point during the appeal period did the Veteran's low back disability exhibit limited range of motion of 30 degrees or less, even when accounting for painful motion.  Although the Board acknowledges that the Veteran did report flare-ups that were accompanied by addition functional loss, there is no VA examination of record that was conducted during a flare-up and there are no range of motion results contained in the Veteran's relevant post-service treatment records that provide specific range of motion results during flare-ups.  In regards to painful motion, the Board notes that the Veteran exhibited pain throughout all range of motion testing at his two most recent VA examinations.  In this regard, the Board notes that the rating criteria contemplates limitation in range of motion with or without symptoms of pain, so painful motion along with functional loss caused by orthopedic impairment is already considered by the rating schedule.  Additionally, there is no evidence of ankylosis throughout the appeal period.  Moreover, at least some of the functional loss reported by the Veteran is attributable to or coincides with radiculopathy symptoms, which are currently assigned three separate compensable ratings and are discussed in more detail below.  As such, the Board finds that while acknowledging the Veteran's severe pain and functional loss, there is insufficient evidence to support an award of a rating in excess of 20 percent for the Veteran's service-connected back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

With regard to neurological abnormalities, the Board notes that although the pain in the Veteran's left lower extremity was characterized as productive of severe pain by the March 2017 VA examiner, it was also characterized as exhibiting moderate numbness.  On the basis of these symptoms the Veteran's nerve root impairment for his left lower extremity radiculopathy was characterized as moderate in overall severity, and complete nerve paralysis was not noted on examination; this assessment of severity has remained constant from the November 2012 VA examination onwards.  Prior to this, the July 2012 VA examination documented incomplete nerve paralysis causing left lower extremity radiculopathy that was mild in nature; however at that time the Veteran's radiculopathy was found the have been exhibited by nerve root impairment of the femoral and peroneal tibial nerves, rather than the sciatic nerve, as was found in later VA examinations.  Although the Veteran has consistently exhibited radicular symptoms related to sciatic nerve impairment since that time, he was assigned an additional rating for peroneal and tibial nerve impairment that caused the same symptoms based presumably in part due to the findings of the July 2012 VA examination report as well as some findings contained in the Veteran's VA treatment records.  

As for the Veteran's right lower extremity radiculopathy, the Board observes that throughout the appeal period the underlying nerve root impairment causing those symptoms has consistently been noted to be, at worst, of mild severity, and based on the Veteran's lay statements and VA treatment records his right side symptoms are less severe, and more intermittent that his left lower extremity radicular symptoms.  As with the Veteran's left lower extremity, the particular nerve root involvement has changed over time; with nerve root involvement previously identified as originating from the peroneal and femoral nerves, rather than the sciatic nerve.

Additionally, although the Veteran appears to have had left side radicular symptoms prior to his July 2010 VA examination, a diagnosis of left side radiculopathy does not appear to have been confirmed until November 2011, and a tentative diagnosis of bilateral radiculopathy was rendered in November 2010.  

On the basis of the foregoing, the Board finds that the Veteran's current 20 percent rating for left lower extremity is appropriate, and notes that the additional 20 percent rating assigned to him for femoral nerve impairment causing radicular symptoms compensates for essentially similar symptoms by two separate diagnosis codes, as the Veteran's radicular nerve root impairment has changed over time.  Additionally, although the Board is sympathetic to the subjective complaints of severe pain caused by the Veteran's left-sided radiculopathy, the Board must defer to the assessment of the VA medical examiners, who are competent to provide medical findings and conclusions as to overall severity of the Veteran's sciatic nerve root impairment.  Accordingly, the Board finds that the criteria for entitlement to a rating in excess of 20 percent for either sciatic or femoral nerve root impairment of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520, 8526 (2016).

As for the Veteran's right-side radiculopathy, the Board notes that the Veteran was never assigned a separate rating for femoral or peroneal nerve impairment.  However, the Board finds that assignment of such a rating would constitute pyramiding, as there is substantial evidence that although the involved specific nerve roots causing the Veteran's radicular symptoms may have changed over time, the Veteran's right sided radiculopathy is mild in degree and is fully contemplated by the current rating.  As such, assignment of a separate rating for femoral or peroneal nerve impairment would result in pyramiding, or compensating the Veteran twice for the same level of impairment and severity of symptoms.  Such analysis also applies to the assignment of an additional rating for any left-sided peroneal nerve root impairment noted in the record.  Accordingly, as there is no evidence in the Veteran's lay statements of VA treatment records to suggest that the Veteran's right-sided radiculopathy has increased beyond mild in severity, the Board finds that the criteria for entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520, 8526 (2016).

B. Entitlement to an Extraschedular Rating

As the matter of entitlement to an extraschedular rating has been raised by the record, the Board will discuss whether an extraschedular rating is appropriate for any portion of the appeal period.  

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration. 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization."  See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, as summarized in the Veteran's lay statements and relevant post-service treatment records identified above, the Veteran has indicated that his low back disability has caused sleep impairment and loss of sexual intimacy.  

The Board finds that the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptoms of the Veteran's low back and bilateral radiculopathy and the established criteria found in the rating schedule for the disability demonstrates that the schedular ratings for the disability reasonably describes the symptoms.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.  Moreover, a review of the record reveals that although the Veteran did report losing time from work, he was ultimately able to maintain consistent employment until his retirement on December 6, 2016; such evidence is not indicative of a marked interference with employment contemplated by assignment of an extraschedular rating.

Addressing loss of intimacy specifically, the Board observes that all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are contemplated under the schedular rating criteria.  More specifically, the Board notes that the schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

As for insomnia, a review of the Veteran's most recent March 2017 VA examination report reveals that the Veteran's chronic sleep impairment has been attributed to his service-connected mental health disorder, for which he was service-connected with an effective date of July 14, 2010.  Although some sleep impairment related to the Veteran's low back disability pain has been documented by the record, the Board does not find complaints of sleep impairment specifically related to the Veteran's low back condition prior to 2013.  Service connection for a mood disorder with major depressive-like episodes has been established as associated with (and secondary to) the Veteran's lumbar spondylosis.  Therefore any related sleep impairment is clearly contemplated by the 70 percent disability assigned that mental disorder.  Thus, the assignment of an extraschedular rating for any sleep impairment caused by the Veteran's low back disability would constitute pyramiding, as he is in receipt of a compensable rating for a service-connected mental health condition from July 14, 2010 onwards, and there is no indication that discussion of entitlement to an extraschedular rating prior to this date for sleep impairment related to the Veteran's low back disability is warranted here.  In this regard, the Board observes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions does not capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Board finds no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities. 



ORDER

Entitlement to an increased rating for lumbar spondylosis in excess of 20 percent is denied.

Entitlement to an initial rating in excess of 20 percent for femoral nerve radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 20 percent for sciatic nerve radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


